Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Royce Wayne Sewell, Appellant                        Appeal from the 8th District Court of
                                                     Hopkins County, Texas (Tr. Ct. No.
No. 06-14-00040-CR        v.                         1323378).         Memorandum        Opinion
                                                     delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                         Carter and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Royce Wayne Sewell, pay all costs of this appeal.


                                                      RENDERED APRIL 24, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk